DETAILED OFFICE ACTION ACCOMPANYING NOTICE OF ALLOWANCE 
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Rejoinder of Restricted Inventions in View of Allowance
01.	Claim 1 is allowable.
Claims 3, 6, and 7, previously withdrawn from consideration due to a restriction requirement, require all the limitations of allowable claim 1. 
Pursuant to the procedures set forth in M.P.E.P. § 821.04(a), therefore, the Restriction Requirement between inventions generically depending from claim 1 is hereby withdrawn and claims 3, 6, and 7 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also M.P.E.P. § 804.01. 
Examiner's Amendment
02.	An Examiner's Amendment to the record appears below. Should the changes be unacceptable, Applicant may file an amendment under 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted not later than the payment of the issue fee.
To comply with 37 CFR 1.48(b), Applicant must amend the inventorship if Examiner's amendment, including cancelling of one or more claim, results in a change of the inventorship of the allowed claim(s).
Amending inventorship must be accompanied by a request under 37 CFR 1.48(b) and include the fee required under 37 CFR 1.17(i).
03.	This application is in condition for allowance except for the presence of claim(s) directed to inventions the non-election of which is without traverse. 
Specifically, claims 9-12 are directed to a GROUP different from that claims 1-8 belong to (see, e.g., the 5/18/2021 Response). 
Claims 9-12 do not share linking claim(s) with allowable claims 1-8. Therefore, claims 0-12 are not eligible for rejoinder. See, for example, See M.P.E.P. § 821.02. 
Accordingly, claims 9-12 are canceled by Examiner's Amendment. See M.P.E.P. § 821.02. 
Examiner’s Statement of Reasons for Allowance 
04.	Claims 1-8 are allowed. The following is Examiner’s Statement of Reasons for Allowance.

A layout of a semiconductor device, comprising: a first fin and a second fin parallel disposed along a first direction, the first fin and the second fin both comprise two opposite edges in the first direction; a first gate extended along a second direction being perpendicular to the first direction, the first gate across the first fin; and a second gate extended along the second direction, adjacent to the first gate, the second gate across the second fin to cover only one edge of the two opposite edges of the second fin, and another edge of the two opposite edges of the second fin being exposed from the second gate,
as specifically structured and interrelated in the context of the claims. 
Although various prior art references (see, for example, You '968 and Chang '1191) disclose several of the limitations in the claims, these references, and their combination(s), neither anticipate nor render obvious the above identified limitations, as structured and interrelated, in the context of claim 1. 
CONCLUSION
05.	Any comment considered necessary by Applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814